OPINION OF THE COURT
Per Curiam:
The Government concedes that evidence of two previous convictions by summary court-martial was improperly admitted against the accused at his trial by special court-martial. We are convinced that the court’s consideration of the evidence presented a fair risk that it was disadvantageous to the accused in regard to the sentence. United States v Brown, 22 USCMA 331, 46 CMR 331 (1973). Accordingly, the decision of the Court of Military Review as to the sentence is reversed. The record of trial is returned to the Judge Advocate General of the Navy for resubmission to the court for reassessment of the sentence.